an evidentiary hearing, a petitioner must raise claims that are supported
                      by specific factual allegations that are not belied by the record and, if true,
                      would entitle him to relief. Hargrove v. State, 100 Nev. 498, 502-03, 686
P.2d 222, 225 (1984).
                                  First, appellant argues that trial counsel was ineffective for
                      failing to conduct a proper investigation before appellant pleaded guilty.
                      Appellant failed to demonstrate deficiency or prejudice, as he did not
                      provide specific factual allegations as to what counsel should have done or
                      how further investigation would have affected appellant's decision to plead
                      guilty. See id.   Therefore, the district court did not err in denying this
                      claim.
                                   Second, appellant argues that trial counsel was ineffective for
                      failing to object to expert testimony at the preliminary hearing and for
                      failing to challenge the testimony in a pretrial petition for a writ of habeas
                      corpus. Appellant contends that the expert's testimony about the victim's
                      cause of death violated the Confrontation Clause because the expert was
                      not the person who conducted the autopsy on the victim. Appellant failed
                      to demonstrate deficiency or prejudice. A defendant has no constitutional
                      right to confrontation at preliminary hearings. See Sheriff v. Witzenburg,
                      122 Nev. 1056, 1062, 145 P.3d 1002, 1006 (2006). Thus, any objection or
                      challenge to the expert's testimony on this basis would have been futile.
                      See Ennis v. State, 122 Nev. 694, 706, 137 P.3d 1095, 1103 (2006) (stating
                      that counsel cannot be deemed ineffective for failing to make a futile
                      objection). Therefore, the district court did not err in denying this claim.




SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A .9.109114
                                Because appellant's claims did not entitle him to relief, the
                     district court did not err in denying the petition without an evidentiary
                     hearing. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                     cc: Hon. Kathleen E. Delaney, District Judge
                          Christopher R. Oram
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                         3
(0) 1.947A .4te4ED